Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 1 of 9 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION


DAVID ROOKSBERRY,                   )
                                    )
  PLAINTIFF,                        )
                                    )
      vs.                           ) Cause No. 2:21-CV-114
                                    )
PELHAM SPECIALTY TRAINING, INC. and )
TIM S. ABRAM,                       )
                                    )
  DEFENDANTS                        )


                                  AMENDED COMPLAINT

       Plaintiff, David Rooksberry (“Rooksberry”), brings claims against Defendants, Pelham

Specialty Training, Inc. (“Pelham”) and Tim S. Abram (“Abram”)(collectively “Defendants”) as

follows:

                                         OVERVIEW

       1.     This Complaint arises under the Fair Labor Standards Act, 29 U.S.C. §201 et.

Seq. (“FLSA”), The Indiana Wage Payment Statute (“IWPS”), I.C. §22-2-5-1 et. seq., and the

Indiana Minimum Wage Law of 1965, I.C. §22-2-2 (“IMWL”). Defendant violated the FLSA

by failing to pay Rooksberry minimum and overtime wages required by federal and state law.

Rooksberry pleads violations of the Indiana Minimum Wage Law of 1965 in the alternative.

Rooksberry also alleges Defendants breached its contract with him and failed to pay him wages

promised to him to their financial benefit.

                                              PARTIES

       2.     Rooksberry is an individual who, at all relevant times, worked in or near

Bloomington or Bloomfield, Indiana. He was employed by Defendants within the meaning of

                                                1
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 2 of 9 PageID #: 2




the FLSA during the three-year period prior to the filing of this Complaint. At all times

hereinafter mentioned, Rooksberry was an individual employee within the meaning of the FLSA,

29 U.S.C. § 203(e)(1). Moreover, Rooksberry was an employee as defined by I.C. §22-2-2-3.

       3.       Pelham is an enterprise within the meaning of Section 3(r) of the FLSA, 29

U.S.C. §203(r). Alternatively, Rooksberry’s work regularly involved commerce between states.

Moreover, Pelham is an “employer” as that term is defined by the Indiana Minimum Wage Law

of 1965 I.C. §22-2-2-3, employing two or more employees at all times relevant to the events

described in this Complaint. Pelham’s business is located in Bloomfield, Indiana.

       4.       At all times hereinafter, Pelham has been an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. §203(s)(1).

       5.       Abram is the owner of Pelham. In this capacity Abram is involved in the day-to-

day operations of Pelham. Abram has the authority to make decisions regarding wage and hour

issues and establishes Pelham’s pay practices. At all relevant times, Abram has responsibility to

act on behalf of, and in the interest of, Pelham in devising, directing, implementing, and

supporting the wage and hour practices and policies relating to Rooksberry. As a result, Abram

is an “employer” within the meaning of 29 U.S.C. § 203(d).

                                        JURISDICTION

       6.       This Court has jurisdiction over Defendant pursuant to 29 U.S.C. § 216(b). The

Court has supplemental jurisdiction over Rooksberrys’s Indiana state law claims pursuant to 28

U.S.C. §1367.

                                             VENUE

       7.       Venue is appropriate in the Southern District of Indiana pursuant to 28 U.S.C.



                                                 2
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 3 of 9 PageID #: 3




§1391 as all the events arose in the contours of the Southern District of Indiana.

                                             FACTS

       8.      Rooksberry was hired by Defendants in or about late September 2018.

Rooksberry was the Paramedic Lead Instructor and Director of Operations.

       9.      Defendants told Rooksberry he would be paid $20 per hour for all work

performed. Defendants never fulfilled this promise to Rooksberry. Moreover, Defendants failed

to pay Rooksberry any wages from his start date until approximately June or July 2019.

       10.     Defendants did not have a time clock for employees to punch in or out, and,

additionally, Defendants took no measures to require employees to record all hours they worked.

       11.     From roughly October to December 2018, Rooksberry worked, on average, 30-40

hours per week.

       12.     From roughly January 2019 through March 2019, Rooksberry provided 40 hours

of training per week in Terre Haute and drove approximately 1 hour and 15 minutes each way to

provide this training, five days per week.

       13.     From roughly March 2019 through June or July 2019, Rooksberry’s work hours

varied based upon whether he was obligated to provide instruction to both paramedics and EMT

trainees. During this period, it was not uncommon for Rooksberry to work 7 days per week, and

he consistently worked either 50-55 hours per week unless he was providing EMT instruction.

When he did, his hours would increase to as many as 80 hours per week.

       14.     Rooksberry learned for the first time that he was not being paid $20 per hour after

all when he received his first pay check in or about July 2019.

       15.     For the balance of 2019, Rooksberry was paid $600 per week.




                                                 3
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 4 of 9 PageID #: 4




        16.     On January 1, 2020, the minimum salary an employer had to pay its employee on

a salaried-basis to claim exempt status for purposes of determining its obligation to pay overtime

wages increased to $684 per week.

        17.     Rooksberry did not make at least $684 per week during the entirety of 2020.

However, Rooksberry consistently provided paramedic training for 8 hours per day, spent an

additional hour per day completing paperwork, and more often than not had his lunch periods

interrupted by obligatory business meetings.

        18.     Throughout 2020 Rooksberry continued to assist with providing EMT training.

        19.     Throughout 2020 Rooksberry occasionally taught HazMat Operations and Mass

Casualty Incident Training on Sundays in addition to his typical work schedule.

        20.     For a 10-week period during the late winter or early spring 2020, and in response

to the pandemic, Rooksberry provided online instruction that caused his hours to balloon to over

60 hours per week.

        21.     Thereafter, Defendants experimented with an online instruction format. For a

period of 8 weeks, Rooksberry provided 42.5 hours of online instruction for the week in addition

to other duties (e.g. occasional EMT training, Sunday training, and/or completing paperwork).

Rooksberry would also be on call for after hour issues involving trainees.

        22.     Rooksberry resigned his employment on or about December 21, 2020. Despite

working for three weeks in December, Defendants only paid Rooksberry for 2 of the weeks he

worked in December.

        23.     Defendants acknowledged that it owed Rooksberry unpaid wages and promised to

continue paying him wages for a period of time after his separation. Defendants have failed to

fulfill this promise.



                                                 4
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 5 of 9 PageID #: 5




        24.    Rooksberry has suffered financial harm as a result of Defendant’ conduct.

                                       LEGAL COUNTS

                COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

        25     Rooksberry incorporates paragraphs 1 – 24 herein.

        26.    During the relevant time period, Defendants violated the provisions of 29 U.S.C.

§206 and §207 by failing to comply with the minimum and overtime wage requirements of the

FLSA.

        27.    Rooksberry was not paid at least time and one-half his regular rate or half time for

hours he worked in excess of forty (40) hours per week during some or all of his employment

that began in or about September 2018.

        28.    Rooksberry was harmed by Defendants’ unlawful willful and/or reckless conduct.

Moreover, Defendants’ conduct intentionally or recklessly violated the mandates of the FLSA.

    COUNT II: VIOLATIONS OF THE INDIANA MINIMUM WAGE LAW OF 1965

        29.    Rooksberry incorporates paragraphs 1 – 28 herein.

        30.    Rooksberry pleads his Indiana minimum wage law claims in the alternative.

        31.    At all relevant times Defendants violated the Indiana Minimum Wage Law of

1965’s minimum wage provisions by failing and refusing to pay Rooksberry at least minimum

wage and/or one and one-half times his regular rate of pay for all hours he worked in excess of

40 per week.

        32.    Defendants’ conduct is willful, reckless, or indifferent to Rooksberry’s rights.

Rooksberry has been harmed as a result.

     COUNT III: VIOLATIONS OF THE INDIANA WAGE PAYMENT STATUTE

        33.    Rooksberry incorporates paragraphs 1 – 32 herein.

                                                 5
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 6 of 9 PageID #: 6




       34.       Defendants failed to pay the hourly rate it offered Rooksberry as it promised to do

or to otherwise pay him wages for all work that he performed.

       35.       Defendants violated the IWPS and withheld such payments to Rooksberry without

a good faith or reasonable basis.

       36.       Rooksberry suffered harm as a result of Defendants’ conduct.

                             COUNT IV: BREACH OF CONTRACT

       37        Rooksberry incorporates paragraphs 1 – 36 herein.

       38.       Defendants contracted with Rooksberry to pay him at least $20 hours per hour for

all hours he worked.

       39.       Rooksberry fulfilled all of his duties under his contract with Defendants.

       40.       Defendants breached their/his contract with Rooksberry.

       41.       Defendant benefitted financially as a result of its/their actions and to the detriment

of Rooksberry.

       42.       Defendants were unjustly enriched as a result of their misconduct.

       43.       Rooksberry suffered harm as a result of Defendants’ conduct.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to find in his favor and award

him the following relief:

       a.        An Order pursuant to Section 16(b) of the FLSA and/or the Indiana Minimum

Wage Law finding Defendants liable for unpaid back wages due to Plaintiff in addition to

liquidated damages equal in amount to the unpaid compensation due to Plaintiff;

       b.        An order awarding Rooksberry all wages to which he is entitled under the Indiana

Wage Claim Statute;



                                                   6
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 7 of 9 PageID #: 7




       c.      An order awarding Plaintiff unpaid wages and any applicable penalties under

Federal and/or Indiana law;

       d.      An Order awarding Plaintiff the costs of this action;

       e.      An Order awarding Plaintiff his attorney’s fees;

       f.      A Declaration and finding by the Court that Defendant willfully violated

provisions of the FLSA and/or Indiana law by failing to comply with the minimum and overtime

wage requirements of the FLSA and Indiana law; and

       g.      An Order granting such other and further relief as may be necessary and

appropriate.

                                                     Respectfully submitted,

                                                     s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm LLC
                                                     450 East 96th Street, Ste 500
                                                     Indianapolis, IN 46240
                                                     Tel: (317) 500-0700
                                                     Fax: (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff




                                                7
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 8 of 9 PageID #: 8




                                DEMAND FOR JURY TRIAL

       Plaintiff, by counsel, demands a trial by jury on all issues deemed so triable.

                                                     Respectfully submitted,

                                                     /s/ Christopher S. Wolcott
                                                     Christopher S. Wolcott (#23259-32)
                                                     The Wolcott Law Firm LLC
                                                     450 East 96th Street, Ste 500
                                                     Indianapolis, IN 46240
                                                     Tel: (317) 500-0700
                                                     Fax: (317) 732-1196
                                                     E-Mail: indy2buck@hotmail.com

                                                     Attorney for Plaintiff




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been served this
September 25, 2020, by operation of the Court’s Electronic Filing System, and properly
addressed to the following counsel of record for Defendant:

              James St. Stephenson
              Rosemary L. Borek
              STEPHENSON MOROW & SEMLER
              jstephenson@stephlaw.com
              rborek@stephlaw.com


                                                 8
Case 2:21-cv-00114-JRS-DLP Document 1 Filed 02/23/21 Page 9 of 9 PageID #: 9




           Tyler Peters
           PAYNE & JONES, CHTD.
           tpeters@paynejones.com

                                    /s/ Christopher S. Wolcott




                                       9
